Title: To Thomas Jefferson from Peter Stephen Duponceau, 3 January 1821
From: Duponceau, Peter Stephen
To: Jefferson, Thomas


            Dear Sir
            Philada
              3d Jany 1821
            
          I have received the Letter you have done me the honor to write to me, dated the 28th ulto which shall be treated as it is meant, as Strictly private & confidential. I am well acquainted with Mr Sanderson. Some Years ago a Mr Carré, a planter from St Domingo, & a voyager here from that Island, being an excellent Latin Scholar, & possessing other literary qualifications, established an Academy in the vicinity of this City, & took Mr Sanderson as his Usher. Sanderson had had an University Education, & having given satisfaction to Mr Carré, he married his only daughter & became his partner, in which station he still continues. From his Father in law he imbibed an enthusiastic fondness for ancient literature, and following Horaces’s Precept Vox examplaria Graeca &c, he acquired the style & manner which has obtained your approbation. He is still a young Man, & begins to have a growing family, which his profession of a Schoolmaster is not sufficient to Support. In this situation, he accepted the offer of a Bookseller to write the lives of the signers to the declaration of Independance, which Subject was not his choice. Thus you see he writes for money as well as fame, tho’ the love of the latter strongly predominates. He Spent more time in writing his first Volume than pleased the Bookseller, & would have Spent more, could he have followed his own inclination. As to Character & disposition, he is ingenuous, diffident and modest; he is a young Man of perfect integrity & may be trusted. He places great confidence in my advice, & has none of that Self Sufficiency So disgusting in young Authors.This is my candid opinion of Mr Sanderson. I should have added that he lives much retired, tho’ of late, Some of our principal characters, & among others Chief Justice Tilghman, have taken notice of him & endeavoured to draw him from his retirement, by inviting him to mixed parties. He knows very little of the world, tho’ his manners are neither rustic nor awkward.When I said that Mr Sanderson places great confidence in my advice, I said it with this view, that if you wish any thing to be indirectly communicated to him, I believe it will have its effect. But, perhaps, you need not have recourse to this mode, for it is my firm opinion, that Mr Sanderson is incapable of betraying any confidence that you may honor him with.I have the honor to be With the greatest veneration & respect Sir Your most obedient humble ServantPeter S. DuPonceau